Citation Nr: 0212612	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than December 8, 
1999, for the grant of service connection for major 
depression with dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, brother-in-law, and psychologist-friend


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus Maine.  In July 2002, the veteran testified at a video-
teleconference, with the undersigned Member of the Board.  


REMAND

Essentially, the veteran is contending that the mental 
disorder for which he is currently service-connected is the 
same condition that he suffered from fifty-two years ago.  
Hence, he maintains that an effective date earlier than 
December 8, 1999, is warranted for the grant of service 
connection for his major depression with dysthymia.  Both in 
his substantive appeal and during his July 2002 
videoconference hearing, the veteran claimed that there was 
clear and unmistakable error (CUE) in the RO's July 1950 
rating decision, which denied him entitlement to service 
connection for a nervous disorder.  The issue of CUE in its 
prior rating decision has not been addressed by the RO.  The 
veteran's claim of CUE in the prior RO decision is 
inextricably intertwined with his claim for an earlier 
effective date for the grant of service connection for his 
psychiatric disability.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998), quoting Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) ("where a decision on one issue would have a 
'significant impact' upon another, and that impact in turn 
'could render any review by this Court of the decision [on 
the other claim] meaningless and a waste of judicial 
resources,' the two claims are inextricably intertwined.").  

Under the circumstances, the case is remanded for the 
following:  

Inasmuch as the issue of CUE in the RO's 
July 1950 rating decision is deemed to be 
"inextricably intertwined" with the issue 
of an effective date earlier than 
December 8, 1999, for the grant of 
service connection for major depression 
with dysthymia, the RO should take 
appropriate adjudicative action, and 
provide the veteran and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative 
should be furnished with a statement of 
the case (SOC) on the issue of CUE in the 
prior RO decision and given time to 
respond thereto.  The veteran and his 
represented are reminded that appellate 
review of this issue may only be 
accomplished if a timely substantive 
appeal is filed.  If and only if the 
veteran submits a timely substantive 
appeal, should the RO, in accordance with 
current appellate procedures, certify 
that issue for appellate review and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




